SETTLEMENT AGREEMENT

This Settlement Agreement (this “Agreement”), dated this 26th day of June 2007,
is between ALLIED HEALTHCARE INTERNATIONAL INC. (“Allied”) and TIMOTHY M. AITKEN
(“Executive”)

1. RESIGNATION: Executive hereby tenders his resignation, effective immediately,
as Board member, Chairman, and CEO of Allied and all its U.S. and U.K.
affiliates and divisions including Allied Healthcare Group (all of which are
collectively referred to below as the “Company”). Allied agrees to pay Executive
all his base salary through the effective date of his resignation and shall have
no further obligations to Executive other than as set forth below.

2. SETTLEMENT: The parties have agreed to settle all of their differences and
have set forth the terms of their agreement below.

3. SEVERANCE PAYMENTS TO EXECUTIVE:

(a) Allied shall pay Executive the following severance payments, subject to the
terms and conditions set forth herein, and subject to withholding, social
security, payroll, and other applicable taxes and deductions, by or before the
following dates:

$390,000 within two business days immediately after Allied’s receipt of this
Agreement executed by Executive; and

$300,000 on the first business day after September 30, 2007; and

$200,000 on the first business day after December 31, 2007; and

$100,000 on the first business day after February 29, 2008.

(b) Allied’s obligation to make payment of the severance payments shall
terminate if Executive engages in any willful and material breach of any of his
obligations under section 4 below, but only if such breach causes substantial
and provable economic or non-economic harm to the Company.

(c) Executive shall not be entitled to any Company employee benefits of any type
following his resignation from employment, except that the Company shall renew
Executive’s private health insurance and automobile insurance in the U.K. (on
terms currently provided and subject to the rules of the applicable insurance
scheme from time to time) for one additional year beyond their respective expiry
dates and transfer the Executive’s current UK telephone number to the
Executive’s name upon execution of this Agreement. Executive shall be solely
responsible for any tax, national insurance, or other social security
contributions payable in respect of the continuation of the above benefits.

4. POST-RESIGNATION COVENANTS: Unless otherwise required by law, the parties
agree to the following covenants during the period immediately following
execution of this Agreement and continuing through and including February 29,
2008:

 

 

--------------------------------------------------------------------------------



(a) Executive agrees not to disparage the Company or its businesses,
services, staff, management, officers, shareholders, or directors, and the Board
of Directors of Allied {the “Board”) agrees not to disparage Executive. Although
not contractually obligated to do so, each party pledges to continue their
non-disparagement of the other(s) following February 29, 2008.

(b) Executive agrees not to take any action or make any statement that
reasonably should be expected to result in any financial or non-financial harm
to the Company.

(c) Executive agrees that prior to communicating with the media, a member of the
financial community or the healthcare industry, a governmental official or body,
or any Company staff or management about the Company, he shall first advise a
designated member of the Board (to be so designated by the Board, but not
including the Board member who name appears as the signatory of this Agreement
on behalf of the Board) and he shall thereafter follow the lawful directions of
such designated Board member, except as otherwise required by law. If unwilling
or unable to do so, Executive shall not disregard such directions but rather
shall contact the designated Board member or the then Chairman of the Board in
an effort to resolve any concerns that Executive may express or to modify such
directions.

5. OTHER EMPLOYMENT BY EXECUTIVE: Executive shall be entitled to engage in any
employment or consulting work following his resignation. Employment or
consulting for a business that competes with the Company shall not alone be
regarded as a violation of any of the above covenants, and nothing shall
prohibit Executive from commenting in a favorable manner about any other entity
that he is employed by or consults with; provided, however, Executive shall at
all times adhere to his obligations under section 9 below to maintain the
confidentiality of the Company’s confidential information.

6. PRESS RELEASE: To the extent practicable, the parties shall confer on a
mutually acceptable press release regarding Executive’s resignation; provided,
however, that the final decision on the text and timing of a press release
remains at all times with Allied.

7. WAIVERS AND RELEASES; U.K. AGREEMENT; COVENANTS NOT TO COMMENCE PROCEEDINGS:

(a) To the fullest extent permitted by law, Executive releases the Company and
all of its and their employees, agents, officers, directors, shareholders,
insurers, representatives, successors and assigns (the “Allied Released
Parties”), from any and all claims, whether known or unknown or whether
suspected or unsuspected by Executive, that he may have against the Allied
Released Parties as of the date and time he signs this Agreement. This waiver
and release includes but is not limited to any and all claims related to
Executive’s employment with the Company; any and all claims for breach of his
employment agreement with Transworld Healthcare, Inc. dated September 24, 2001
or for breach of any and all other express or implied agreements he entered into
with the Company or Transworld Healthcare, Inc.; any and all claims based on
civil wrongs (torts) or public policy; any and all claims arising under any
local, state, federal or any other country’s laws, statutes, constitutions, or
common law. Executive also waives any and all of such claims he may have against
the Allied Released Parties.

 

-2-

 

--------------------------------------------------------------------------------



(b) To the fullest extent permitted by law, the Company releases Executive and
his heirs, executors, personal representatives, successors and assigns (the
“Executive Released Parties”) from any and all Known Claims (as described below)
that the Company may have against the Executive Released Parties as of the date
and time Allied signs this Agreement. This waiver and release includes but is
not limited to all Known Claims arising under any and all agreements Executive
entered into with the Company and any and all agreements he entered into with
Transworld Healthcare, Inc. including the employment agreement dated September
24, 2001, as well as all Known Claims based on civil wrongs (torts), public
policy; or any local, state, federal or any other country’s laws, statutes,
constitutions, or common law. The Company also waives any and all such Known
Claims it may have against the Executive Released Parties. The phrase “Known
Claims” in this subsection (b) shall only include any such claims that are based
upon specific facts of which the Board as a whole, or a committee of the Board,
or two or more members of the Board (not including Executive) has actual
knowledge; the phrase does not include claims based on specific facts of which
of which the Board as a whole, or a committee of the Board, or two or more
members of the Board is/are unaware or only has constructive knowledge.

(c) The parties and Executive’s attorney (Ramyar Moghadassi, Esquire) agree to
read, date, and sign (concurrent with the execution of this Agreement) the U.K.
Compromise Agreement (the “U.K. Agreement”) attached hereto.

(d) To the fullest extent permitted by law, Executive agrees not to commence any
proceedings in any court or other tribunal against the Allied Released Parties
with regard to any of the claims he has waived and released in section 7(a) of
this Agreement or in the attached U.K. Agreement. To the fullest extent
permitted by law, the Company agrees not to commence any proceedings in any
court or other tribunal against the Executive Released Parties with regard to
any of the Known Claims it has waived and released in section 7(b) of this
Agreement.

8. RETURN OF ALL COMPANY PROPERTY: In addition to any obligation Executive may
have under law, Executive acknowledges that he has already returned to the
Company , and/or agrees to return to the Company promptly after his resignation,
all property in Executive’s possession, custody, or control that belongs to the
Company. Such property includes, but is not limited to, keys, entry cards,
laptops, computer and electronic equipment, disks, drives, tapes, and other
storage or memory devices, software, corporate credit cards, Executive work
product (whether produced by Executive or another employee of the Company), and
all files, documents, papers, and information in any tangible form, however
maintained or stored, including originals, copies, summaries, and excerpts in
any medium, relating in any fashion to the business of the Company or its
customers, vendors, contracting agencies, employees, or services.. The only
forms of property excepted from this section of the Agreement are (a) documents
referring to Executive’s compensation and benefits that do not contain any
references to any other employee of the Company; and (b) specific
non-confidential documents for which Executive has received the express, prior
written consent to retain by the new Chairman of the Board of Allied (following
Executive’s resignation). Any such requests will be given good faith
consideration by the Company.

9. RESTRICTIONS ON USE AND DISCLOSURE OF CONFIDENTIAL OR PROTECTED INFORMATION:
Except as provided below, Executive agrees that he will

 

-3-

 

--------------------------------------------------------------------------------



neither use for his own benefit or the benefit of anyone other than the Company,
nor disclose to anyone outside the Company, whether directly or indirectly, any
of the following information belonging to the Company: confidential,
proprietary, or trade secret information made available to Executive or of which
Executive became aware during his employment by the Company that relates in any
fashion to the Company, including but not limited to information relating to the
Company’s businesses, operations, know-how, systems, programs, software,
pricing, employees, suppliers, competitors, or customers. The only exceptions to
the restrictions set forth in this paragraph are: (a) where such information is
widely known in the industry, except if such knowledge results from Executive’s
breach of this Agreement; (b) where necessary to comply with any legal
obligation, such as a court order or subpoena; or (c) where Executive has the
express, prior written consent from the new Chairman of the Board of Allied
(following Executive’s resignation) to use or disclose specific information. Any
such requests for consent will be given good faith consideration by the Company.

10. NON-SOLICITATION AND NON-EMPLOYMENT OF EMPLOYEES OF THE COMPANY: For a
period of 18 months following his resignation, Executive agrees not to, directly
or indirectly, solicit, induce, encourage, or facilitate the resignation of
any Company employee or solicit, induce, encourage, or facilitate the hiring or
retention of any Company employee by another person or entity, whether as an
employee, consultant, or independent contractor, unless such Company employee
has not been employed by the Company at such time for 12 months or more or
unless Executive has the prior express written agreement of the new Chairman of
the Board of Allied (following Executive’s resignation) to take action that
would otherwise violate this section of the Agreement.

11. CONSEQUENCES OF BREACH: To the fullest extent permitted by law, in the event
any party finds it necessary to initiate any proceedings to enforce any
provision of this Agreement or the U.K. Agreement, the prevailing party shall be
entitled to his or its legal fees paid for by the non-prevailing party, in
addition to any legal or equitable relief to which it is also entitled and in
addition to the remedies described in section 3(b) above, if applicable. In the
event of a breach or threatened breach of any of the covenants set forth in
section 4 of this Agreement, the Company shall be entitled to seek from a court
of competent jurisdiction or other tribunal a temporary restraining order,
preliminary and/or permanent injunction, and any other form of relief (without
the requirement of posting a bond or other security).

12. NO VIOLATIONS OF LAW: Both parties acknowledge that neither is aware of any
violation of any laws or other wrongdoing by the other party or by any of the
Allied Released Parties or the Executive Released Parties.

13. LIMITED ENFORCEMENT; PARTIAL INVALIDITY: The Company shall have the option
and right to enforce any provision in this Agreement to a lesser or more limited
extent than the Agreement provides, upon written notice to Executive. If any
provision of this Agreement is declared to be unreasonable or excessively broad
by a court or other tribunal, the parties request, to the fullest extent
permitted by law, that the court or other tribunal interpret such provision in
such a manner so as to provide the greatest degree of protection for the
Company. If any portion of this Agreement is found by a court or other tribunal
to be void or contrary to law, and the court or tribunal cannot or chooses not
to modify it in such a manner

 

-4-

 

--------------------------------------------------------------------------------



so to make that portion valid and enforceable, then such portion shall be
severed from this Agreement and the remaining portions of this Agreement shall
remain in full force and effect.

14. CHOICE OF LAWS; FORUM SELECTION; CONSENT TO JURISDICTION; NO OTHER
REPRESENTATIONS; BINDING EFFECTS; ASSIGNMENT: This Agreement shall be governed
by and interpreted for all purposes consistent with the substantive laws of
New York and not the laws of any other country, state, province, or territory.
The parties agree that any dispute arising from this Agreement and any
enforcement of this Agreement shall, to the fullest extent permissible under
law, be determined in the courts in the City and State of New York. The parties
consent to jurisdiction in the state and federal courts in the City and State of
New York. Executive agrees not to seek to move or transfer the proceeding to a
different court than the one in which the Company commences an action, and
agrees that service of legal process and other legal papers by ordinary mail or
overnight express courier to Executive’s last known business or residence
address shall be good and sufficient service to the fullest extent of the law.
The parties waive their right to trial by jury in any judicial proceeding
brought to enforce this Agreement. Executive acknowledges that there are no
representations by the Company other than those specifically set forth in this
Agreement. This Agreement is binding on, may be enforced by, and shall inure to
the benefit of Executive, Executive’s heirs, executors, and legal
representatives as well as the Company and its successors and assigns. The
Company may assign its rights under this Agreement at any time with or without
notice to Executive.

15. ENTIRE AGREEMENT; NO ORAL MODIFICATION OR WAIVER; SECTION HEADINGS;
COUNTERPARTS AND SIGNATURES: This is the entire agreement of the parties and
supersedes all prior and other agreements between the Executive and the Company
except for the attached U.K. Agreement, which is being executed simultaneously
herewith. It is expressly understood and agreed that the Employment Agreement
between Executive and Transworld Healthcare, Inc. dated September 24, 2001 and
any other agreements between Executive and Transworld Healthcare, Inc. are
hereby null and void. This Agreement may not be modified, waived, or terminated
unless agreed to in a writing signed by Executive and Allied. No failure to act
on the part of the Company shall be construed as a waiver or relinquishment of
any rights hereunder. The section headings and titles are not part of this
Agreement; they are for the convenience of the parties only. The parties may
sign true and correct counterparts of this Agreement and the U.K. Agreement,
each of which shall constitute an original and all of which shall constitute the
entire agreement between the parties. A faxed or electronically transmitted
signature shall be valid as an original signature.

[Remainder of Page Left Blank Intentionally]

 

-5-

 

--------------------------------------------------------------------------------



16. ACKNOWLEDGEMENT AND AGREEMENT: The parties each acknowledge by their
signature below that they fully understand the terms and conditions above, and
that each has been duly represented by competent counsel admitted in both the
U.S. and U.K.

AGREED:

 

 

/s/ T.M. Aitken

 

Dated: 2 July, 2007

Timothy M. Aitken

 

 

 

 

 

 

 

Allied Healthcare International Inc.

 

 

By:

/s/ Jeffrey Peris

 

Dated: 6/23/2007

 

Jeffrey Peris
Board Member
On behalf of the AHCI (Allied) Board

 

 

 

-6-

 

--------------------------------------------------------------------------------

U.K. Compromise Agreement

 

Allied Healthcare International Inc.

and

Timothy M. Aitken

WITHOUT PREJUDICE-SUBJECT TO CONTRACT

26 June 2007

 

 

--------------------------------------------------------------------------------



THIS DEED is made on June 26, 2007

BETWEEN:

(1)

Allied Healthcare International Inc. whose registered office is at 245 Park
Avenue, 39th Floor, New York, NY 10167 (the “Company”); and

(2)

Timothy M. Aitken whose address is 122 Runnymede Drive, East Hampton, New York
(the “Executive”).

RECITALS

(A)

The Executive has been employed by the Company under the terms of an agreement
(the “Agreement”) dated 24 September 2001 made between the Executive and
Transworld Healthcare Inc. (the name of the Company at the time the Agreement
was entered into by the parties).

(B)

The Executive is resigning his employment and membership on the Board and his
role as the Chairman of the Board of the Company and all its Group Companies and
affiliates.

(C)

The Company is entering into this agreement for itself and as agent for all its
Group Companies and affiliates and is duly authorised on their behalf.

(D)

The Executive has received independent legal advice from a qualified lawyer as
to the terms and effect of this agreement and is aware that he has those
potential claims against the Company which are listed and have been raised in
clause 4.

THE PARTIES AGREE AS FOLLOWS:

In this agreement the following terms shall have the meanings set out below:

“Group Company” means the Company any firm, company, corporation or other
organization that:

 

(a)

is directly or indirectly controlled by the Company; or

 

(b)

directly or indirectly controls the Company; or

 

(c)

is directly or indirectly controlled by a third party who also directly or
indirectly controls the Company; and

“Termination Date” means June 26, 2007 or such other date that the executive
tenders his voluntary resignation in a separate written communication or in a
signed agreement with the Company.

2.

RESIGNATION OF EMPLOYMENT

2.1

The Executive confirms the termination of his employment with the Company and
any Group Companies by reason of his resignation with effect from the
Termination Date.

 

 

--------------------------------------------------------------------------------



3.

RESIGNATION AND SETTLEMENT AGREEMENT

The Executive is entering into a separate U.S. Settlement agreement with the
Company under which he will receive lawful and sufficient consideration from the
Company (the “Settlement”). The Settlement shall be subject to clause 4 below.

4.

WAIVER OF CLAIMS

4.1

The Executive agrees that he has carefully considered all the facts and
circumstances relating to his office and employment and their termination and
accepts the Settlement and other terms of this agreement in full and final
settlement of:

 

(a)

the following particular claims:

 

(i)

all claims for damages for breach of contract;

 

(ii)

unfair dismissal claims;

 

(iii)

claims for discrimination on the grounds of sex, marital status/civil
partnership, race, national or ethnic origins, disability, religion or belief,
sexual orientation or age;

 

(iv)

claims for victimization;

 

(v)

claims for unlawful deductions from wages;

 

(vi)

claims that he has been dismissed or has otherwise suffered a detriment for
making a qualifying and protected disclosure for the purposes of part IVA,
section 47B of the Employment Rights Act 1996;

 

(b)

the following additional claims:

 

(i)

claims in relation to redundancy;

 

(ii)

claims for discrimination on the grounds of trade union membership or part-time
or fixed-term status;

 

(iii)

claims under the Working Time Regulations 1998;

 

(iv)

claims under the Protection from Harassment Act 1997;

 

(v)

claims in relation to the failure to provide written particulars of employment
under section 1 of the Employment Rights Act 1996 (as amended);

 

(vi)

a claim for compensation under section 13 of the Data Protection Act 1998; and

 

 

-3-

 

--------------------------------------------------------------------------------



 

(vii)

claims relating to personal or industrial injury including without limitation
any stress related claim;

 

(c)

any other rights or action whatsoever and howsoever arising (whether under
common law, statute, European Community law or otherwise) whether in the United
Kingdom or any other country or jurisdiction and whether contemplated or not
which he as or may have against any Group Company or its or their employees or
officers arising out of his employment or its termination or his directorships
or past directorships or their termination and he irrevocably waives any such
claims or rights of action which he now has or may become aware of hereafter.

5.

WARRANTY

The Executive warrants that he has no claims against Group Company or their
employees or officers other than those raised in clause 4.1(a), (b) and (c) and
acknowledges that the Company is relying on this warranty in entering into this
agreement.

6.

LEGAL EXPENSES

The Company shall within 14 days of the date of this agreement on the production
of an appropriate copy VAT invoice addressed to the Employee but marked as
payable by the Company, pay to the Employee’s relevant independent adviser as
referred to in clause 7 below the Employee’s legal expenses relating exclusively
to the negotiation and preparation of this agreement, up to a maximum of £7,500
plus VAT. Payment will be made directly to the UK bank account of the Employee’s
legal adviser as specified in the above-referenced VAT invoice.

7.

INDEPENDENT LEGAL ADVICE

7.1

The Executive warrants that:

 

(a)

having received independent legal advice from Ramyar Moghadassi of Moghadassi &
Associates, a qualifier lawyer, he has raised all and any claims, complaints or
potential proceedings that he may have arising out of his employment which ends
by virtue of his resignation on the Termination Date, namely those claims listed
in clause 4.1(a)(b) and (c);

 

(b)

he has received independent legal advice from Ramyar Moghadassi as to the terms
and effect of this agreement and the fact that he will be precluded from
bringing a claim against any Group Company relating to his employment or his
directorships or their termination as a result of his resignation or any other
reason including (but not limited to) any claim for breach of contract, unfair
dismissal, discrimination on the grounds of race, marital status, civil
partnership, disability, religion or belief, sexual orientation, age, or claims
that he has been dismissed or has otherwise suffered a detriment for making a
qualifying and protected disclosure for the purposes of part IVA of the
Employment Rights Act 1996;

 

 

-4-

 

--------------------------------------------------------------------------------



 

(c)

the solicitor who advised him holds (and held at the time the advice was given)
a current practicing certificate issued by The Law Society;

 

(d)

there is (and was at the time the advice was given) a contract of insurance or
any indemnify provided for members of a profession or professional body covering
the risk of a claim by the Executive in respect of any loss arising in
consequence of the advice;

 

(e)

he has received satisfactory evidence of the above facts;

 

(f)

neither Ramyar Moghadassi nor Moghadassi & Associates acted for any Group
Company in relation to the termination of the Executive’s employment with the
Company or this agreement; and

 

(g)

Ramyar Moghadassi shall provide the Company with a letter in the form set out in
schedule 1.

8.

COMPLIANCE WITH LEGISLATION

The conditions regulating compromise agreements contained in section 77 of the
Sex Discrimination Act 1975, section 72 of the Race Relations Act 1976, section
288(2B) of the Trade Union and Labour Relations (Consolidation) Act 1992,
schedule 3A of the Disability Discrimination Act 1995, section 203 of the
Employment Right Act 1996, Regulation 35(2) of the Working Time Regulations
1998, section 49 of the National Minimum Wage Act, 1998, Regulation 41(3) of the
Transnational Information and Consultation of Employees Regulations 1999,
Regulation 9 of the Part-time Workers, Regulation 9 of the Part-time Workers
(Prevention of Less Favourable Treatment) Regulations 2000 and Regulation 10 of
the Fixed-term Employees (Prevention of Less Favourble Treatment) Regulations
2002, Schedule 4 of the Employment Equality (Religion or Belief) Regulations
2003 and Schedule 4 of the Employment Equality (Sexual Orientation) Regulations
2003, Schedule 5 of the Employment Equality (Age) Regulations 2006, Regulation
40(4) of the Information and Consultation of Employees Regulations 2004 and the
Data Protection Act 1998 have therefore been satisfied.

9.

WITHOUT PREJUDICE

Once executed by both parties this agreement will form an open and binding
agreement notwithstanding the fact that the front sheet is marked “without
prejudice” and “subject to contract”.

10.

THIRD PARTIES RIGHTS

The Contracts (Rights of Third Parties) Act 1999 shall only apply to this
agreement in relation to any Group Company. No person other than their parties
to this agreement and any Group Company and the directors of any Group Company
shall have any rights under it and it will not be enforceable by any person
other than those parties.

 

 

-5-

 

--------------------------------------------------------------------------------



11.

SEVERABILITY

If any provision or part of a provision of this agreement shall be or become
void or unenforceable for any reason, this shall not affect the validity of that
provision or any remaining provisions of this agreement in this or any other
jurisdiction and the provision may be severable and if any provision would be
treated as valid and effective if part of the wording was deleted, it shall
apply with such modifications as necessary to make it valid and effective.

12.

COUNTERPARTS

This agreement may be executed by counterparts which together shall constitute
one agreement. Either party may enter into this agreement by executing a
counterpart and this agreement shall not take effect until it has been executed
by both parties. Delivery of an executed counterpart or a signature page by
facsimile or by other electronic means shall take effect as delivery of an
executed counterpart of this agreement provided that the relevant party shall
give the other the original of such page as soon as reasonably practicable
thereafter; provided further that the failure to provided such original shall
not invalidate the parties’ execution or the agreement.

13.

GOVERNING LAW AND JURISDICTION

13.1

This agreement (and any dispute, controversy, proceedings or claims of whatever
nature arising out of or in ay way relating to this agreement or its formation)
shall be governed by and construed in accordance with English law. It is
understood and agreed that any dispute, controversy, proceedings or claim of
whatever nature arising out of or any way relating to the U.S. Resignation and
Settlement Agreement shall be governed by and construed in accordance with the
laws set forth in that agreement.

13.2

Each of the parties to this agreement irrevocably agrees that the courts of
England and Wales shall hive exclusive jurisdiction to her and decide any suit,
action or proceedings, and/or to settle any disputes which may arise out of or
in connection with this agreement and, for thes purposes each party irrevocably
submits to the jurisdiction of the courts of England and Wales.

 

 

-6-

 

--------------------------------------------------------------------------------



IN WITNESS whereof this agreement ahs been executed as a deed and delivered on
the date first written.

 

Signed as a deed by

 

 

 



 

 



Timothy M. Aitken

 

 

 

In the presence of:

 

 

 



Witness signature:

 

 

 

Witness address:

Witness occupation:

Signed by Jeffery Peris for and on behalf of Allied Healthcare International
Inc.: ______________

 

 

-7-

 

--------------------------------------------------------------------------------



SCHEDULE 1

Letter from Adviser

[To be typed on the headed notepaper of Moghadassi & Associates]

__ June 2007

Dear Sirs

Re: Allied Healthcare International Inc (the “Company”) and Timothy M Aitken
(the “Executive”)

We refer to the agreement between the Company and the Executive, our client,
dated 26 June 2007, a copy of which is attached (the “U.K. Compromise
Agreement”) and confirm that:

1.

Ramyar Moghadassi has given the Executive independent legal advice as to the
terms and effect of the Compromise agreement and, in particular, that he will be
precluded from bringing a claim in the Employment Tribunal against any Group
Company (as defined in the Compromise agreement) including (but not limited to)
breach of contract, or under the Sex Discrimination Act 1975, the Race Relations
Act 1976, the Disability Discrimination Act 1995, the Employment Rights Act
1996, the Working Time Regulations 1998, the Employment Equality (Religion or
Belief) Regulations 2003, the Employment (Sexual Orientation) Regulations 2003,
the Employment Equality (Age) Regulations 2006, the Executive’s contract of
employment or the Data Protection Act 1998;

2.

Ramyar Moghadassi is a solicitor of the Supreme Court of England and Wales and
holds (and held at the time the advice was given) a current practicing
certificate issued by The Law Society;

3.

Moghadassi & Associates holds, and held at the time the advice was given, a
current policy of insurance or an indemnity provided for members of a profession
or professional body covering the risk of a claim by the Executive in respect of
any loss arising in consequence of the advice; and

4.

Neither Moghadassi & Associates nor Ramyar Moghadassi acted for any Group
Company in relation to the termination of the Executive’s employment with the
Company or the Compromise agreement.

 

Yours faithfully

 

 

 



 

 



Ramyar Moghadassi

 

 

 

for and on behalf of

 

 

 

Moghadassi & Associates

 

 

 

 

 

-8-

 

--------------------------------------------------------------------------------